Case 1:20-cv-01896-TWP-TAB Document 1 Filed 07/17/20 Page 1 of 6 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

CURTIS CAMPBELL,                           )
                                           )
            Plaintiff,                     )
                                           )
     v.                                    ) CAUSE NO: 1:20-cv-1896
                                           )
NATIONAL SALVAGE & SERVICE                 )
CORPORATION,                               )
                                           )
            Defendant.                     )

                   COMPLAINT AND DEMAND FOR JURY TRIAL

1.   Plaintiff, Curtis Campbell (“Campbell”), brings this action against Defendant, National

     Salvage & Service Corporation (“Defendant”), for violating his rights as protected by the

     Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., the Virginia

     Worker’s Compensation Statute, Va. Code Ann. § 65.2-308, and the public policy

     outlined in Frampton v. Central Indiana Gas Co., 297 N.E.2d 425 (Ind. 1973)..

                                         PARTIES

2.   Campbell has at all times resided in Pennsylvania.

3.   Defendant is a for-profit corporation doing business in the Southern District of Indiana.

                             JURISDICTION AND VENUE

4.   This Court has jurisdiction over Richardson’s federal claims pursuant to 28 U.S.C. §

     1331 and 42 U.S.C. § 12117, and has supplemental jurisdiction over Campbell’s state law

     claim pursuant to 28 U.S.C. § 1367(a).

5.   Campbell is an “employee” as defined by 42 U.S.C. § 12111(4).



                                              1
Case 1:20-cv-01896-TWP-TAB Document 1 Filed 07/17/20 Page 2 of 6 PageID #: 2




6.    Defendant is an “employer” as defined by 42 U.S.C. § 12111(5).

7.    Campbell has satisfied his obligations to exhaust his administrative remedies, having

      filed a Charge of Discrimination with the Equal Employment Opportunity Commission

      (“EEOC”) on or around November 4, 2019. The EEOC issued a right-to-sue notice of

      Richardson on or around June 8, 2020. Campbell now timely files this lawsuit.

8.    Venue is proper in this Court because Defendant is located in Monroe County, Indiana,

      which is located in the Southern District of Indiana, Indianapolis Division.

                                 FACTUAL ALLEGATIONS

9.    Defendant hired Campbell as an operator (grapple trucks) on or around March 19, 2017.

10.   At all relevant times Campbell’s work performance met Defendant’s reasonable

      expectations.

11.   In early June 2019, Campbell was bit by a tick while working for Defendant.

12.   As a result of the tick bite, Campbell contracted Lyme disease.

13.   As a result, Campbell has been a qualified individual with a disability which interferes

      with one or more activity of daily life.

14.   As a result of the symptoms of Lyme disease, Campbell requested a reasonable

      accommodation from Defendant in the form of medical leave from on or around June 23,

      2019, through August 16, 2019.

15.   Campbell’s request for an accommodation constituted protected activity under the ADA.

16.   Because Campbell believed he suffered the tick bite while working in Virginia,

      Defendant filed a claim for worker’s compensation on Campbell’s behalf under

      Virginia’s worker’s compensation law.


                                                 2
Case 1:20-cv-01896-TWP-TAB Document 1 Filed 07/17/20 Page 3 of 6 PageID #: 3




17.   The claim for worker’s compensation benefits was filed pursuant to Virginia’s Worker’s

      Compensation Statute, Va. Code An. §§ 65.2-100 et seq.

18.   On August 5, 2019, Campbell and Defendant were informed that Defendant’s worker’s

      compensation carrier rejected Campbell’s claim.

19.   On August 5, 2019, Defendant terminated Campbell’s employment.

20.   Defendant refused to grant Campbell a reasonable accommodation for his disability and

      refused to engage in the interactive process.

21.   Defendant took adverse action against Campbell because of his disability, because he

      engaged in protected conduct under the ADA, and/or because he filed a claim for

      worker’s compensation benefits.

22.   Defendant has accorded more favorable treatment to similarly-situated employees who

      are not disabled, have not engaged in protected conduct under the ADA, and/or who have

      not filed claims for worker’s compensation benefits.

23.   Campbell has suffered and continues to suffer injuries as a result of Defendant’s unlawful

      conduct.

                                   CAUSES OF ACTION

                      COUNT I - DISABILITY DISCRIMINATION

24.   Campbell incorporates by reference paragraphs 1-23 of his Complaint.

25.   Campbell is a qualified individual with a disability.

26.   Defendant terminated Campbell because of his disability.

27.   Defendant accorded more favorable treatment to similarly-situated employees who are

      not disabled.


                                               3
Case 1:20-cv-01896-TWP-TAB Document 1 Filed 07/17/20 Page 4 of 6 PageID #: 4




28.   Defendant’s actions were intentional, willful, and in reckless disregard of Campbell’s

      rights as protected by the ADA.

                      COUNT II - FAILURE TO ACCOMMODATE

29.   Campbell incorporates by reference paragraphs 1-28 of his Complaint.

30.   Campbell requested reasonable accommodations for his disability by requesting medical

      leave.

31.   Defendant unreasonably denied Campbell’s request for a reasonable accommodation.

32.   Defendant failed to engage in the interactive process.

33.   Defendant’s actions were intentional, willful, and in reckless disregard of Campbell’s

      rights as protected by the ADA.

                            COUNT III - ADA RETALIATION

34.   Campbell incorporates by reference paragraphs 1-33 of his Complaint.

35.   Campbell engaged in protected conduct when he requested a reasonable accommodation.

36.   Defendant terminated Campbell in retaliation for his protected conduct.

37.   Defendant has accorded more favorable treatment to similarly-situated employees who

      had not engaged in statutorily-protected conduct.

38.   Defendant’s actions were intentional, willful, and in reckless disregard of Campbell’s

      rights as protected by the ADA.

               COUNT IV - WORKER’S COMPENSATION RETALIATION

39.   Campbell incorporates by reference paragraphs 1-38 of his Complaint.

40.   Defendant terminated Campbell for filing a claim for worker’s compensation benefits in

      violation of Va. Code Ann. § 65.2-307.


                                               4
Case 1:20-cv-01896-TWP-TAB Document 1 Filed 07/17/20 Page 5 of 6 PageID #: 5




41.    Defendant has accorded more favorable treatment to similarly-situated employees who

       did not file worker’s compensation claims.

                         COUNT V - WRONGFUL TERMINATION

              Frampton v. Central Indiana Gas Co., 297 N.E.2d 425 (Ind. 1973)

42.    Campbell incorporates by reference paragraphs 1-41 of his Complaint.

43.    Defendant terminated Campbell in violation of the public policy outlined in Frampton v.

       Indiana Gas Co., 297 N.E.2d 425 (Ind. 1973).

44.    Defendant has accorded more favorable treatment to similarly-situated employees who

       did not file worker’s compensation claims.

                                    REQUESTED RELIEF

       WHEREFORE, Plaintiff, Curtis Campbell, by counsel, respectfully requests that the

Court find for her and order that Defendant:

       a.      Reinstate Campbell to the same position, salary, and seniority, or in the

               alternative, pay Campbell front pay in lieu of reinstatement;

       b.      Pay lost wages and benefits to Campbell;

       c.      Pay compensatory damages to Campbell;

       d.      Pay punitive damages to Campbell;

       e.      Pay pre-and post-judgment interest to Campbell;

       f.      Pay Campbell’s reasonable attorney’s fees and costs incurred in pursuing this

               matter; and

       g.      Provide to Campbell any and all other legal and/or equitable relief that this Court

               determines appropriate and just to grant.


                                                5
Case 1:20-cv-01896-TWP-TAB Document 1 Filed 07/17/20 Page 6 of 6 PageID #: 6




                                                     Respectfully submitted,


                                                     John H. Haskin, Attorney No. 7576-49
                                                     Samuel M. Adams, Attorney No. 28437-49
                                                     JOHN H. HASKIN & ASSOCIATES
                                                     255 North Alabama Street, 2nd Floor
                                                     Indianapolis, Indiana 46204
                                                     Telephone:      (317)955-9500
                                                     Facsimile:      (317)955-2570
                                                     Email:          jhaskin@jhaskinlaw.com
                                                                     sadams@jhaskinlaw.com




                                       JURY DEMAND

     Plaintiff respectfully requests a jury trial for all issues deemed triable.




                                                     Respectfully submitted,

                                                     John H. Haskin, Attorney No. 7576-49
                                                     Samuel M. Adams, Attorney No. 28437-49
                                                     JOHN H. HASKIN & ASSOCIATES
                                                     255 North Alabama Street, 2nd Floor
                                                     Indianapolis, Indiana 46204
                                                     Telephone:      (317)955-9500
                                                     Facsimile:      (317)955-2570
                                                     Email:          jhaskin@jhaskinlaw.com
                                                                     sadams@jhaskinlaw.com




                                                6
